                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE MIDDLE DISTRICT OF ALABAMA


IN RE:                                               Case No. 15-12233-WRS
                                                     Chapter 13
EBONI CHARMAINE JOHNSON




                          Debtor (s)


TRUSTEE'S NOTICE OF WITHDRAWAL OF TRUSTEE'S MOTION TO DISMISS AT DOCKET ENTRY
                                               #36

   COMES NOW, the Trustee, and hereby gives notice of withdrawal of TRUSTEE 'S MOTION TO
DISMISS AT DOCKET ENTRY #36 previously filed in this case.

Respectfully submitted Tuesday, November 20, 2018.

                                                         Sabrina L. McKinney
                                                         Chapter 13 Standing Trustee



                                                     By: /s/ Sabrina L. McKinney
                                                         Sabrina L. McKinney
                                                         Chapter 13 Standing Trustee

Office of the Chapter 13 Trustee
P.O. Box 173
Montgomery, AL 36101-0173
Phone: (334)262-8371
Fax: (334)262-8599
email: 13Trustee@ch13mdal.org




  Case 15-12233       Doc 45       Filed 11/20/18 Entered 11/20/18 22:21:23        Desc Main
                                      Document Page 1 of 2
                                     CERTIFICATE OF SERVICE

    I hereby certify that I have served a copy of the foregoing Notice of Withdrawal of TRUSTEE 'S
MOTION TO DISMISS AT DOCKET ENTRY #36 on the parties listed below by placing the same in the
United States Mail, postage prepaid and properly addressed, or by electronic mail with the court,
Tuesday, November 20, 2018.


                                                           /s/ Sabrina L. McKinney
                                                           Sabrina L. McKinney
                                                           Chapter 13 Standing Trustee

Copy to: EBONI CHARMAINE JOHNSON
         MICHAEL BROCK (via electronic filing)




  Case 15-12233       Doc 45      Filed 11/20/18 Entered 11/20/18 22:21:23           Desc Main
                                     Document Page 2 of 2
